In re Perkins, Alvin L.; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 92KW-0669; Parish of Orleans, Criminal District Court, Div. “B”, No. 276-297.
Granted. Relator’s amended sentence, imposed on February 5, 1992, is hereby vacated, and the district court is ordered to resen-tenee the relator in open court after a hearing at which the relator and the prosecution are allowed to present evidence and argument regarding the intent of the original sentencing judge. State v. Husband, 593 So.2d 1257 (La.1992).
WATSON, J., not on panel.